Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
---In Para. [0049] mentions an electric actuator “100” shown in at least Figs. 2-6. However, the drawings does not show reference number 100 nor a structure that can be considered “an electrical actuator” in Figs. 2-6. It is noted, that at least Fig. 15 and 17 shows an electric actuator 344 and a manual actuator 352.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recite the limitations “wherein each supply shut-off ball valve comprises an angle ball valve having a manual actuator, a first fluid port connected to a vertical riser pipe and a second fluid port connected to said heating and cooling coil assembly, said first and second fluid ports at about 90 degree orientation to the axial alignment of said actuator and temperature probe”. However, intervening claim 1 and 11 already recites “each hot and cold supply shut-off ball valve comprising a ball valve mounted therein, an actuator mounted on the valve body and connected to said ball valve and configured to rotate the ball valve into open and closed positions”. It is unclear and indefinite if the “angle ball valve” and “manual actuator” of the latter claims are the same as the “ball valve” and the “actuator” of the previous intervening claims or if they are distinct. Based on the disclosure, the Office will assume that they are the same components with the latter claims further defining these components. The Office suggests that claims 9 and 18 are amended as follows to overcome the rejections: “wherein each supply shut-off ball valve [[comprises]] is an angle ball valve assembly, [[having]] wherein the actuator is a manual actuator, a first fluid port is connected to a vertical riser pipe and a second fluid port is connected to said heating and cooling coil assembly, said first and second fluid ports at about 90 degree orientation to the axial alignment of said actuator and temperature probe”.
Claim(s) 10 and 19, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Allowable Subject Matter
Claims 1-8, 11-17 and 20 are allowed.
Claims 9-10 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As best understood by the Office, the closest prior art are: Lee (US 6,488,261), Hung-Lin (US 5,992,823), Charron (US 5,735,307), Evans (US 5,735,047), McHugh (US 5,588,462), Spang (US 5,560,392), Bonomi (US 2018/0306617), Vehmeier (US 2010/0078080), Hirschberg (DE 3428913), Karamonos (US 2008/0164006), Zhou (US 11,079,120), Zorzit (US 8,939,826), Caldwell (US 7,942,193), Odom (US 6,295,823), Dieckmann (US 5,277,036), Braver (US 4,127,162), Siegel (US 4,019,570), Padden (US 3,958,628), Goetzinger (US 6,550,257) and Bonomi (US 11,131,405). Bonomi ‘405 is the parent patent of the application, while it is not considered prior art, it is noted that the claims of the application contains sufficient distinction from the claims of the parent patent to overcome a Double Patenting rejection. Lee, Hung-Lin and Charron teaches of various examples of angle/knee-joint ball valves or straight ball valves that can be configured as angle ball valves. Angle ball valves are ball valves comprising fluid ports at a 90 degree angle usually with one port in the same axis as the rotation axis of the ball valve and the other port is transverse to the rotation axis. These types of ball valves are often used to minimize the horizontal space required in a similar manner as a key feature of the claimed invention. Evans, McHugh, Spang, Bonomi, Vehmeier and Hirschberg teaches of various examples of ball valve assemblies comprising temperature sensor probe capable of measuring the temperature of the fluid flowing through the valve in a similar manner as a key feature of the claimed invention. Goetzinger teaches of the use of an ultraviolet LED source used for disinfecting the air flowing through an HVAC unit, similar to a key feature of the claimed invention. Karamonos, Zhou, Zorzit, Caldwell, Odom, Dieckmann, Braver, Siegel and Padden teaches of various examples of vertical fan/blower units used in HVAC systems. Notice that while the vertical fan unit comprises similar structure and function as applicant’s general invention, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular arrangement of the piping and valve assembly (304), hot and cold supply pipes (316a,b), hot and cold return pipes (334a,b), hot and cold supply shut-off ball valves (310a,b) and hot and cold return valve assemblies (330a,b) within the vertical fan unit (300) to allow these assemblies to be out of the path of air flow and the structure of the hot and cold supply shut-off ball valves (310a,b / 20), the hot and cold return valve assemblies (330a,b / 20’), the BTU meter (350) and cable (356) in combination with all the limitations as claimed in claims 1-20 and as shown in at least Fig. 2, 4, 10 14, 15 and 17 of the application.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753